HAWTHORNE, Justice
(concurring).
I am of the firm opinion that the statute 1 insofar as it authorizes the Louisiana State Racing Commission to issue licenses permitting the. licensees to engage in parimutuel and bookmaking forms of gambling is clearly unconstitutional because it violates Article 19, Section 8, of the Louisiana Constitution which provides that gambling is a vice and the Legislature shall pass laws to suppress it. See my dissenting opinion in Gandolfo v. Louisiana State Racing Commission, 227 La. 45, 78 So.2d 504. Under this view neither Kenner Racing Association, Inc., nor Magnolia Park, Inc., nor any other applicant should be granted a license under which the licensee *733could engage in such forms of gambling. In the Gandolfo case, .supra, a majority of this court concluded that the statute which permits licensees to engage in these forms of gambling is constitutional, or, in other words, that these forms of gambling are legal when conducted in the manner set forth in the statute by a licensee who has obtained a license under the provisions of the statute. Although I do not agree with this conclusion, I must recognize the existence of such a decree, and that the majority holding in the Gandolfo case is, at present, the law. Recognizing the law to be as set forth above, I concur in the views expressed by the majority opinion in the instant case on the issues presented here.

. R..S. 4:141 et seq.